Citation Nr: 1016741	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
chronic headaches under 38 C.F.R. § 3.321 (b).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K. L. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's claim 
for an increased rating for headaches.  An evaluation of 50 
percent has been assigned, effective July 28, 2004, for 
chronic headaches.  

In August 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claim 
file.

Pursuant to a March 2009 remand, the Board ordered 
consideration of entitlement to an extraschedular rating for 
chronic headaches under 38 C.F.R. § 3.321(b).  Accordingly, 
in December 2009, the Director of Compensation and Pension 
Service provided an Advisory Opinion on the issue of an 
extraschedular rating.  The Advisory Opinion, which is 
discussed at length below, determined that an extraschedular 
evaluation for migraine headaches was not warranted.  

It is noted that additional evidence was submitted to the 
Board after certification of this appeal in January 2010.  In 
a January 2010 document, the Veteran relinquished his right 
to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of RO consideration of new evidence submitted. 
38 C.F.R. § 20.1304(c).




FINDINGS OF FACT

The Veteran's headaches are shown to occur very frequently 
with manifestations of symptoms which are completely 
prostrating, prolonged, and productive of severe economic 
inadaptability; these manifestations are adequately 
contemplated by the currently assigned 50 percent evaluation 
under Diagnostic Code 8100, migraine headaches, the criteria 
for which expressly considers "severe economic 
inadaptability." 

CONCLUSION OF LAW

An extraschedular rating for service-connected chronic 
headaches under 38 C.F.R. § 3.321(b) is not warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 
(c), 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Specifically, notice as to extraschedular 
consideration was not issued until April 2009.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communication in April 2009.  
Thus, with the issuance of that correspondence, fully 
compliant notice has been achieved.  Furthermore, following 
such notice, the claim was readjudicated with the issuance of 
a supplemental statement of the case in January 2010.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an August 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  Finally, upon remand in March 2009, and in 
compliance with 38 C.F.R. § 3.321, the Board obtained an 
Advisory Opinion from the Director of Compensation and 
Pension, which thoroughly addressed the issue of entitlement 
to an extraschedular rating for headaches.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion 

The Veteran essentially asserts that he is entitled to an 
extraschedular rating for his service-connected headache 
disability.  In particular, he has testified that his 
migraine headaches are so severe and incapacitating in nature 
that he is unable to engage in dependable work. 

I. Procedural History 

The Veteran's service connected headache disability is rated 
as 50 percent disabling, effective July 28, 2004, under the 
provisions of Diagnostic Code 8100.  This is the highest 
rating assignable under the current rating criteria for 
migraine headaches. See 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2009).  

In March 2009, the Board determined that there was no legal 
basis for the assignment of a schedular rating in excess of 
the current 50 percent, and, to that extent, the Veteran's 
claim was denied.  See Board Decision and Remand, March 2009, 
p. 10.  However, as the Veteran specifically raised the issue 
of entitlement to an extraschedular rating at his March 2009 
hearing, the Board remanded the claim for extraschedular 
consideration by the Director of Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b).  In December 
2009, the Director of Compensation and Pension Service issued 
an Advisory Opinion on the matter, ultimately finding that an 
extraschedular evaluation for chronic headaches was not 
warranted.  

II. Applicable Laws and Regulations 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance but not from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for that purpose and must do so if the 
schedular rating criteria are inadequate and the issue is 
either raised by the claimant or reasonably raised by the 
evidence because an extra-schedular rating is a component of 
an increased rating claim. Barringer v. Peake, 22 Vet. App. 
242, 244 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 
- 19 (2008)). 

The inadequacy of the schedular criteria is a threshold 
determination, without which further extraschedular 
consideration is not required and requires a comparison of 
the level of disability and symptomatology with the schedular 
rating.  If the latter reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule and the assigned 
schedular rating is adequate.  If not, then it must be 
determined whether the disability picture exhibits other 
related factors, an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards. Thun 
v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) (citing 
VAOPGCPREC 6-96).

Again, the Veteran's headache disability is currently rated 
as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Pursuant to that code section, a 50 percent 
evaluation is warranted based on evidence of migraine 
headaches that are shown to occur very frequently with 
manifestation of symptoms which are completely prostrating, 
prolonged, and productive of severe economic inadaptability. 
(Emphasis added).  

III. Facts and Analysis 

Upon VA examination in September 2004 VA, the Veteran 
reported that he was totally incapacitated during migraine 
attacks and incapable of functioning to any degree that is 
gainful during such episodes.  He also stated that he 
experienced daily flare-ups, lasting anywhere from 45 minutes 
to over an hour, during which time he would try to sleep in a 
dark room.  He indicated that was able to get some pain 
relief from frequent Imitrex injections, although he still 
felt ill after the shots.  With respect to employment, the 
Veteran stated that he had been working as a "handy man" 
but that he quit several months prior due to the 
frequency/severity of the headaches. 

A September 2006 VA examination indicated that the Veteran's 
migraine headaches were intermittent in nature and occurred 
on a weekly basis with periods of remission.  The Veteran 
stated that most attacks were prostrating and lasted several 
hours in duration.  With respect to employment, the 
examination report indicated that the Veteran was employed on 
a part-time basis, and allowed many "rest breaks" at work 
during headache attacks, although his productivity was still 
limited by the headaches.  The examiner indicated that the 
migraines severely affected daily activities, including 
chores, exercise, feeding, and recreational activities.  

In August 2008, the Veteran testified before the undersigned 
and requested the assignment of an extraschedular rating for 
his headaches.  See Hearing Transcript, pp. 18-19; see also 
C.F.R. § 3.321(b)(1).  In particular, he testified he was 
taking up to 20 shots of Imitrex per month for his migraines; 
that he often had to take up to 45 minutes to an hour out of 
his work day to "treat" (i.e., lie down/rest/medicate) the 
headaches; and that the headaches caused significant 
interference with his employment as a carpenter.  In this 
regard, the Veteran's previous employer, Mr. K.L., also 
provided testimony as to employability at the August 2008 
hearing. Mr. K.L. stated that the Veteran's migraines 
interfered with their work partnership because the Veteran 
was unable to work full- time during migraine episodes.  

In a December 2008 VA treatment record, the Veteran reported 
that he suffered from approximately 20 migraines per month, 
for which he was prescribed Depakote and Elavil.  He also 
stated that he had been unemployed since 2003 and that he has 
difficulty maintaining/finding jobs due the medications he 
takes for his headaches.  

VA treatment records dated in February 2009 through December 
2009, show continued treatment for migraine headaches.  
Notably, treatment records from this time period indicate 
that the Veteran's headache condition had actually improved.  
In particular, a May 2009 treatment note reflects a reported 
decrease in migraines; a July 2009 note shows that the 
Veteran had gone several days without having a headache; 
likewise, a November 2009 clinical note shows that the 
Veteran's migraines had improved with Depakote. 

On the other hand, an August 2009 VA Medication Summary, 
indicated that the Veteran continued to have about 20 
migraines a month, despite taking valproic acid (Depakote) 
and Elavil for prophylaxis.  Other VA treatment records from 
this time period reflect that the Veteran had "poor social 
functioning" due to chronic headaches.  He is not receiving 
disability benefits from the Social Security Administration.  
See BVA hearing testimony, page 20.  

In December 2009, pursuant to the Board's March 2009 remand, 
an Advisory Opinion from the Director of Compensation and 
Pension Service was obtained. See generally, C.F.R. § 
3.321(b)(1). (The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance but not from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for that purpose and must do 
so if the schedular rating criteria are inadequate and the 
issue is either raised by the claimant or reasonably raised 
by the evidence).  

The Advisory Opinion acknowledged that the evidence supported 
the Veteran's contentions that his headaches were productive 
of severe economic inadaptability; however, the Director 
noted that severe economic inadaptability was expressly 
included as a basis for the 50 percent evaluation currently 
assigned under DC 8100.  Therefore, it was determined that an 
extraschedular evaluation for migraine headaches was not 
warranted as the disability picture presented in the record 
was adequately contemplated by the rating schedule.  The 
Board agrees with the Director's assessment.  

Indeed, after through consideration of the evidence outlined 
above, including the Veteran's hearing testimony, VA 
treatment records, several VA examination reports, and the 
Advisory Opinion, the Board finds that the Veteran's 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  In so finding, the Board acknowledges that the 
Veteran's headaches are frequent, severe, and prostrating in 
nature, and that they limit his work productivity because he 
must lie down during attacks and take medications for pain 
management.  However, as indicated in the December 2009 
Advisory opinion, all of these factors, including economic 
inadaptability, were considered in the assignment of the 50 
percent rating under DC 8100.  

In other words, the "severe economic inadaptability" that 
the Veteran experiences as a result of his headaches, is 
expressly contemplated by the currently assigned evaluation.  
Nothing in the record suggests that the Veteran's headache 
disability is productive of anything more than severe 
economic inadaptability, or that the assigned schedular 
rating is otherwise inadequate.  Indeed, the Veteran's 
headaches have been described as severe but intermittent in 
nature, with episodes of pain/treatment lasting anywhere from 
45 minutes to over an hour; he has reported some relief from 
various medications, including Imitrex; he has not been 
hospitalized on account of his headaches; and they have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards (emphasis added).  

In sum, the Board concludes that the schedular rating 
criteria are adequate in this instance and, so, the Board 
finds no basis to refer this case for consideration of an 
extraschedular rating.  This being the case, the claims must 
be denied because the preponderance of the evidence is 
unfavorable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an extraschedular rating for service-connected 
chronic headaches under 38 C.F.R. § 3.321 (b) is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


